ACCEPTED
                                                                                      03-15-00328-cr
                                                                                             6722699
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                               8/31/2015 12:23:26 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                             No. 03-15-00328-CR

DANIEL LORENZO WILSON                   §        IN THE THIRDFILED IN
                                                             3rd COURT OF APPEALS
                                        §                         AUSTIN, TEXAS
v.                                      §        COURT     OF8/31/2015
                                                               APPEALS 12:23:26 PM
                                        §                        JEFFREY D. KYLE
                                                                      Clerk
THE STATE OF TEXAS                      §        AUSTIN, TEXAS

                          APPELLANT’S MOTION
                        FOR LEAVE TO AMEND BRIEF

 Appellant Daniel Wilson asks this Court to permit him to amend the
Appellant’s Brief previously filed in this cause.

                            A. INTRODUCTION

     1. Appellant is Daniel Lorenzo Wilson; appellee is the State of Texas.

     2. The Appellant’s Brief was filed August 24, 2015.

   3. On page 23 of the brief, Appellant inadvertently identified “State’s
 Exhibits 4, 7, 8 and 15-18” as the exhibits that he was challenging on
 appeal. However, every other reference to the challenged exhibits makes
 clear that the appellate complaint challenges the admission of State’s
 Exhibits 9, 13, 14, 25, 31, 34 and 35. See Appellant’s Brief at 24-25.

                     B. ARGUMENT & AUTHORITIES

   4. “A brief may be amended or supplemented whenever justice
 requires, on whatever reasonable terms the court may prescribe.” TEX. R.
 APP. P. 38.7.

   5. Appellant requests leave to amend the Appellant’s Brief by correcting
 the exhibit numbers referenced on page 23 of the brief to correspond to
 the seven exhibits plainly challenged on the subsequent two pages of the
 brief.

   6. Appellant is furnishing an amended brief contemporaneously with
 this Motion.


Motion to Amend Brief                                                     Page 1
                              C. PRAYER

   7. For these reasons, Appellant Daniel Lorenzo Wilson asks the Court to
 grant this motion and permit him to amend his brief as requested.
                                       Respectfully submitted,



                                          /s/ Alan Bennett
                                       E. Alan Bennett
                                       Counsel for Appellant
                                       SBOT #02140700

                                       Sheehy, Lovelace & Mayfield, P.C.
                                       510 N. Valley Mills Dr., Ste. 500
                                       Waco, TX 76710
                                       Telephone: (254) 772-8022
                                       Fax:        (254) 772-9297
                                       Email:      abennett@slmpc.com



                          Certificate of Service

    The undersigned hereby certifies that a true and correct copy of this
document has been served on August 31, 2015 to counsel for the State, Bob
Odom, bob.odom@co.bell.tx.us, by e-service.


                                          /s/ Alan Bennett
                                       E. Alan Bennett




Motion to Amend Brief                                               Page 2